Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing STRADLEY RONON STEVENS & YOUNG, LLP 2600 One Commerce Square Philadelphia, PA 19103 (215) 564-8000 January 6, 2009 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn: Filing Desk Re: Voyageur Mutual Funds II (the Trust) File Nos. 033-11495/811-04989 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those filed in Post-Effective Amendment No. 37 (the Amendment) to the Trusts Registration Statement on Form N-1A, which incorporated by reference into the Amendment the Prospectus and Statement of Additional Information that was filed in Post-Effective Amendment No. 35 to the Registration Statement on Form N-1A of Voyageur Mutual Funds (File No. 033-63238) on December 29, 2008. The Amendment was filed with the U.S. Securities and Exchange Commission electronically on December 29, 2008. Please direct any questions or comments relating to this certification to me at (215) 564-8099. Sincerely, /s/ Jonathan M. Kopcsik Jonathan M. Kopcsik, Esq. cc: David F. Connor, Esq. Bruce G. Leto, Esq.
